DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17035270 (hereafter '270), in view of Ferguson (US20220197290A1).

Table has been created below to compare claims 1 of the instant application and claims 1, 1 of the '270 application side by side.

Instant Application 17036728
Copending Application 17035270
1. A path providing device configured to provide path information to a vehicle, the device comprising:

a communication unit configured to receive map information from a server, the map information comprising a plurality of layers of data;

an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information comprising an image received from an image sensor;

a processor configured to:


based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information,

based on the sensing information and the optimal path, generate autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or the server, and



update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path; and

a memory configured to store information used for determining or updating the optimal path, the memory comprising a plurality of memories configured to store the information used for determining or updating the optimal path in different storage spaces based on types of information to be stored.
1. A path providing device configured to provide a path information to a vehicle, the device comprising:

a communication unit disposed on a printed circuit board and configured to receive map information from a server, the map information comprising a plurality of layers of data;

an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information comprising an image received from an image sensor; and

a processor disposed on the printed circuit board and configured to:

identify a lane in which the vehicle is located among a plurality of lanes of a road, based on the sensing information, determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information, 

generate autonomous driving visibility information and transmit the generated autonomous driving visibility information to at least one of the server or an electric component disposed at the vehicle based on the sensing information and the optimal path, and

update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path, 


wherein the communication unit is configured to transmit data to the processor and to receive data from the processor, the communication unit comprising a plurality of communication modules that define a plurality of communication channels.


As illustrated in the table above, claims 1 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of '270 application. All matching elements of the claim limitations appear in bold while non-matching elements of the claim laminations are not bolded.
Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to  A path providing device configured to provide a path information to a vehicle. Both inventions complete their function using the equivalent components such as a communication unit configured to receive map information from a server. Similar, an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle. Furthermore, both inventions utilized a processor to preform the recited functions above. 
Copending application 17035270 does not include teachings of a memory configured to store information used for determining or updating the optimal path, the memory comprising a plurality of memories configured to store the information used for determining or updating the optimal path in different storage spaces based on types of information to be stored in the instant application 17036728. 
However, in the same field of endeavor, Ferguson teaches a memory configured to store information used for determining or updating the optimal path(Ferguson: Para 20 “Components coupled to or included in the vehicle 100 may include a propulsion system 102, a sensor system 104, a control system 106, peripherals 108, a power supply 110, a computing device 111, and a user interface 112. The computing device 111 may include a processor 113, and a memory 114. The memory 114 may include instructions 115 executable by the processor 113, and may also store map data 116”), the memory comprising a plurality of memories configured to store the information used for determining or updating the optimal path in different storage spaces based on types of information to be stored(Ferguson: Para 50 “The memory 114, in turn, may comprise one or more volatile and/or one or more non-volatile storage components, such as optical, magnetic, and/or organic storage, and the memory 114 may be integrated in whole or in part with the processor 113. The memory 114 may contain the instructions 115 (e.g., program logic) executable by the processor 113 to execute various vehicle functions”; Para 93 “The computer readable medium may also include non-transitory computer readable media such as computer-readable media that stores data for short periods of time like register memory, processor cache, and random access memory (RAM). The computer readable media may also include non-transitory computer readable media that stores program code and/or data for longer periods of time, such as secondary or persistent long term storage, like read only memory (ROM), optical or magnetic disks, compact-disc read only memory (CD-ROM), for example. The computer readable media may also be any other volatile or non-volatile storage systems. A computer readable medium may be considered a computer readable storage medium, for example, or a tangible storage device”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the path providing device configured to provide a path information to a vehicle of instant application 17035270 with the feature of a memory configured to store information used for determining or updating the optimal path, the memory comprising a plurality of memories configured to store the information used for determining or updating the optimal path in different storage spaces based on types of information to be stored disclosed by Ferguson. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20170371349A1) in view of Ferguson (US20220197290A1).

	In regards to claim 1, Kim teaches A path providing device configured to provide path information to a vehicle, the device comprising:
	a communication unit configured to receive map information from a server (Kim: Para 15 “a processor configured to control the communication unit to receive map information from the external server”), the map information comprising a plurality of layers of data (Kim: Para 19 “the communication unit may include a V2X module configured to receive LDM (Local Dynamic Map) data from the another vehicle, and an eHorizon module configured to receive an ADAS (Advanced Driver Assistance System) MAP from the external server, wherein the location information of the another vehicle is included in the LDM data, and the map information is included in the ADAS MAP”; Para 306 “the ADAS MAP may be formed to have four layers similar to the LDM data”;
	an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information comprising an image received from an image sensor (Kim: Para 73 “The user interface apparatus 200 may include an input unit 210, an internal camera 220, a biometric sensing unit 230, an output unit 250 and a processor 270”; Para 89 “The internal camera 220 may acquire an internal image of the vehicle. The processor 270 may detect a user's state based on the internal image of the vehicle. The processor 270 may acquire information related to the user's gaze from the internal image of the vehicle. The processor 270 may detect a user gesture from the internal image of the vehicle”);
	a processor (Kim: Para 332 “the processor 870 may autonomously drive the vehicle 100 based on information sensed through the sensing unit 840 and information received through the communication unit 810”)configured to:
		based on the sensing information (Kim: Para 321 “The sensing unit 820 may sense information associated with the vehicle 100 of the present disclosure”, identify a lane in which the vehicle is located among a plurality of lanes of a road(Kim: Fig. 5 Elements OB10; Para 325 “the surrounding information (or surrounding environment information) of the vehicle may include external information of the vehicle (for example, ambient brightness, a temperature, a position of the sun, nearby subject (a person, another vehicle, a sign, etc.) information, a type of driving road surface, a landmark, line information, driving lane information), and information required for an autonomous driving/autonomous parking/automatic parking/manual parking mode”), determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information(Kim: Para 221 “The navigation system 770 may provide navigation information. The navigation information may include at least one of map information, information regarding a set destination, path information according to the set destination, information regarding various objects on a path, lane information and current location information of the vehicle”).
Yet Kim do not teach based on the sensing information and the optimal path, generate autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or the server, and
		update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path; and 
a memory configured to store information used for determining or updating the optimal path, the memory comprising a plurality of memories configured to store the information used for determining or updating the optimal path in different storage spaces based on types of information to be stored.
	However, in the same field of endeavor, Ferguson teaches based on the sensing information and the optimal path, generate autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or the server (Ferguson: Para 29 “The sensor system 104 may include a number of sensors configured to sense information about an environment in which the vehicle 100 is located. As shown, the sensors of the sensor system include a Global Positioning System (GPS) module 126, an inertial measurement unit (IMU) 128, a RADAR unit 130, a laser rangefinder and/or LIDAR unit 132, a camera 134, and actuators 136 configured to modify a position and/or orientation of the sensors”; Para 40 “The navigation and pathing system 148 may be any system configured to determine a driving path for the vehicle 100”; Para 15 “The map can include and/or be associated with visibility information for features at various places along a road. Visibility information for locations along the road can be generated, stored, and retrieved to aid navigation for the autonomous vehicle. This visibility information can be stored with the map and/or in data that is otherwise associated with the map, such as a database that can be queried with map coordinates, e.g., coordinates of an intersection, and return corresponding visibility information for the map coordinates”), and
		update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path(Ferguson: Para 22 “Map data 116 can include and/or be associated with visibility information 117 for features at various places along a road. Visibility information 117 can be generated, stored, and retrieved to aid navigation for the autonomous vehicle. Visibility information 117 can be stored with map data 116, with data that is otherwise associated with the map, such as a database that can be queried with map coordinates for an intersection and return the corresponding visibility information for the intersection. Once visibility information is calculated e.g., at a visibility calculation server, the visibility information can be stored and distributed to multiple autonomous vehicles. In some embodiments, the autonomous vehicle can query the visibility server for visibility information and/or maps during autonomous vehicle operation”; Para 38 “The sensor fusion algorithm 144 may include an algorithm (or a computer program product storing an algorithm) executable by the computing device 111, for example. The sensor fusion algorithm 144 may be configured to accept data from the sensor system 104 as an input. The data may include, for example, data representing information sensed at the sensors of the sensor system 104. The sensor fusion algorithm 144 may include, for example, a Kalman filter, a Bayesian network, or another algorithm. The sensor fusion algorithm 144 may further be configured to provide various assessments based on the data from the sensor system 104, including, for example, evaluations of individual objects and/or features in the environment in which the vehicle 100 is located, evaluations of particular situations, and/or evaluations of possible impacts based on particular situations. Other assessments are possible as well”; Para 40 “The navigation and pathing system 148 may be any system configured to determine a driving path for the vehicle 100. The navigation and pathing system 148 may additionally be configured to update the driving path dynamically while the vehicle 100 is in operation. In some examples, the navigation and pathing system 148 may be configured to incorporate data from the sensor fusion algorithm 144, the GPS module 126, and one or more predetermined maps so as to determine the driving path for the vehicle 100”); and
	a memory configured to store information used for determining or updating the optimal path (Ferguson: Para 20 “Components coupled to or included in the vehicle 100 may include a propulsion system 102, a sensor system 104, a control system 106, peripherals 108, a power supply 110, a computing device 111, and a user interface 112. The computing device 111 may include a processor 113, and a memory 114. The memory 114 may include instructions 115 executable by the processor 113, and may also store map data 116”), the memory comprising a plurality of memories configured to store the information used for determining or updating the optimal path in different storage spaces based on types of information to be stored (Ferguson: Para 50 “The memory 114, in turn, may comprise one or more volatile and/or one or more non-volatile storage components, such as optical, magnetic, and/or organic storage, and the memory 114 may be integrated in whole or in part with the processor 113. The memory 114 may contain the instructions 115 (e.g., program logic) executable by the processor 113 to execute various vehicle functions”; Para 93 “The computer readable medium may also include non-transitory computer readable media such as computer-readable media that stores data for short periods of time like register memory, processor cache, and random access memory (RAM). The computer readable media may also include non-transitory computer readable media that stores program code and/or data for longer periods of time, such as secondary or persistent long term storage, like read only memory (ROM), optical or magnetic disks, compact-disc read only memory (CD-ROM), for example. The computer readable media may also be any other volatile or non-volatile storage systems. A computer readable medium may be considered a computer readable storage medium, for example, or a tangible storage device”; Para 65 “a map can be stored at a computing device associated with a vehicle. The vehicle can be configured to operate in an autonomous operation mode that supports a plurality of driving behaviors. The map can include information about a plurality of roads, a plurality of features, and visibility information for at least a first feature in the plurality of features”; Para 40 “the navigation and pathing system 148 may be configured to incorporate data from the sensor fusion algorithm 144, the GPS module 126, and one or more predetermined maps so as to determine the driving path for the vehicle 100”; i.e. short term data and long term data are stored in different memories and utilized to for determining or updating the optimal path).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the path providing device configured to provide path information to a vehicle of Kim with the feature of based on the sensing information and the optimal path, generate autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or the server, and update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path; and a memory configured to store information used for determining or updating the optimal path, the memory comprising a plurality of memories configured to store the information used for determining or updating the optimal path in different storage spaces based on types of information to be stored disclosed by Ferguson. One would be motivated to do so for the benefit of “By computing and storing visibility information ahead of time, the autonomous vehicle can simply query the map and/or associated data while navigating rather than needing to perform visibility calculations on-the-fly” (Ferguson: Para 19).

	In regards to claim 2, the combination of Kim and Ferguson teaches The path providing device of claim 1, and Ferguson further teaches the plurality of memories comprise:
	a first memory configured to store first data based on power being supplied to the first memory; and
a second memory configured to retain second data while power is not supplied to the second memory (Ferguson: Para 50 “The memory 114, in turn, may comprise one or more volatile and/or one or more non-volatile storage components, such as optical, magnetic, and/or organic storage, and the memory 114 may be integrated in whole or in part with the processor 113. The memory 114 may contain the instructions 115 (e.g., program logic) executable by the processor 113 to execute various vehicle functions”; Para 93 “The computer readable medium may also include non-transitory computer readable media such as computer-readable media that stores data for short periods of time like register memory, processor cache, and random access memory (RAM). The computer readable media may also include non-transitory computer readable media that stores program code and/or data for longer periods of time, such as secondary or persistent long term storage, like read only memory (ROM), optical or magnetic disks, compact-disc read only memory (CD-ROM), for example. The computer readable media may also be any other volatile or non-volatile storage systems. A computer readable medium may be considered a computer readable storage medium, for example, or a tangible storage device”; i.e. RAM (first memory) stores short term data (first data) when power is being supplied while ROM (second memory) configured to retain long term data (second data).

In regards to claim 3, the combination of Kim and Ferguson teaches The path providing device of claim 2, and Ferguson further teaches a data bus that is connected to the first memory and the second memory (Ferguson: Para 44 “The wireless communication system 152 may be any system configured to be wirelessly coupled to one or more other vehicles, sensors, or other entities, either directly or via a communication network. To this end, the wireless communication system 152 may include an antenna and a chipset for communicating with the other vehicles, sensors, or other entities either directly or over an air interface”; Para 50 “The memory 114, in turn, may comprise one or more volatile and/or one or more non-volatile storage components, such as optical, magnetic, and/or organic storage, and the memory 114 may be integrated in whole or in part with the processor 113. The memory 114 may contain the instructions 115 (e.g., program logic) executable by the processor 113 to execute various vehicle functions”; Para 51 “The components of the vehicle 100 could be configured to work in an interconnected fashion with other components within and/or outside their respective systems. To this end, the components and systems of the vehicle 100 may be communicatively linked together by a system bus, network, and/or other connection mechanism (not shown)”) while Kim further teaches a data bus that is … configured to transmit the map information received through the communication unit to at least one of the first memory or the second memory (Kim: Para 260 “Communication with another vehicle may be accomplished through V2X (Vehicle to everything) communication. Data transmitted/received to/from another vehicle via V2X communication may be data in a format defined by the LDM (Local Dynamic Map) standard”; Para 264 “The LDM is a concept of a storage for storing data transmitted and received in V2X communication, and the LDM may be formed (stored) in a vehicle control device provided in each vehicle”; Para 70 “the vehicle 100 may include a user interface apparatus 200, an object detecting apparatus 300, a communication apparatus 400, a driving control apparatus 500, a vehicle operating apparatus 600, a operation system 700, a navigation system 770, a sensing unit 120, an interface unit 130, a memory 140, a controller 170 and a power supply unit 190”; Para 230 “The memory 140 is electrically connected to the controller 170. The memory 140 may store basic data for units, control data for controlling operations of units and input/output data. The memory 140 may be a variety of storage devices, such as ROM, RAM, EPROM, a flash drive, a hard drive and the like in a hardware configuration. The memory 140 may store various data for overall operations of the vehicle 100, such as programs for processing or controlling the controller 170”)

In regards to claim 4, the combination of Kim and Ferguson teaches The path providing device of claim 3, and Ferguson further teaches one or more interfaces that connect the data bus to the first memory and the second memory(Ferguson: Para 44 “The wireless communication system 152 may be any system configured to be wirelessly coupled to one or more other vehicles, sensors, or other entities, either directly or via a communication network. To this end, the wireless communication system 152 may include an antenna and a chipset for communicating with the other vehicles, sensors, or other entities either directly or over an air interface”; Para 50 “The memory 114, in turn, may comprise one or more volatile and/or one or more non-volatile storage components, such as optical, magnetic, and/or organic storage, and the memory 114 may be integrated in whole or in part with the processor 113. The memory 114 may contain the instructions 115 (e.g., program logic) executable by the processor 113 to execute various vehicle functions”; Para 51 “The components of the vehicle 100 could be configured to work in an interconnected fashion with other components within and/or outside their respective systems. To this end, the components and systems of the vehicle 100 may be communicatively linked together by a system bus, network, and/or other connection mechanism (not shown)”).

In regards to claim 5, the combination of Kim and Ferguson teaches The path providing device of claim 4, and Ferguson further teaches the second memory has a first processing speed and a first storage capacity (Ferguson: Para 93 “The computer readable medium may also include non-transitory computer readable media such as computer-readable media that stores data for short periods of time like register memory, processor cache, and random access memory (RAM). The computer readable media may also include non-transitory computer readable media that stores program code and/or data for longer periods of time, such as secondary or persistent long term storage, like read only memory (ROM), optical or magnetic disks, compact-disc read only memory (CD-ROM), for example. The computer readable media may also be any other volatile or non-volatile storage systems.), and 
wherein the data bus is connected, through the one or more interfaces(Ferguson: Para 44 “The wireless communication system 152 may be any system configured to be wirelessly coupled to one or more other vehicles, sensors, or other entities, either directly or via a communication network. To this end, the wireless communication system 152 may include an antenna and a chipset for communicating with the other vehicles, sensors, or other entities either directly or over an air interface”), to an external storage, the external storage having a second processing speed slower than the first processing speed and a second storage capacity greater than the first storage capacity(Ferguson: Para 15 “visibility information is calculated e.g., at a visibility calculation server, the visibility information can be stored and perhaps distributed to multiple autonomous vehicles. In some embodiments, the autonomous vehicle can query the visibility server for visibility information and/or maps during autonomous vehicle operation”; i.e. the ROM onboard the vehicle and external server would have different processing speed and storage capacity).

	In regards to claim 8, the combination of Kim and Ferguson teaches The path providing device of claim 3, and Kim further teaches each of the first memory and the second memory is configured to perform bidirectional data communication with the communication unit through the data bus(Kim: Para 260 “Communication with another vehicle may be accomplished through V2X (Vehicle to everything) communication. Data transmitted/received to/from another vehicle via V2X communication may be data in a format defined by the LDM (Local Dynamic Map) standard”; Para 264 “The LDM is a concept of a storage for storing data transmitted and received in V2X communication, and the LDM may be formed (stored) in a vehicle control device provided in each vehicle”; Para 70 “the vehicle 100 may include a user interface apparatus 200, an object detecting apparatus 300, a communication apparatus 400, a driving control apparatus 500, a vehicle operating apparatus 600, a operation system 700, a navigation system 770, a sensing unit 120, an interface unit 130, a memory 140, a controller 170 and a power supply unit 190”; Para 230 “The memory 140 is electrically connected to the controller 170. The memory 140 may store basic data for units, control data for controlling operations of units and input/output data. The memory 140 may be a variety of storage devices, such as ROM, RAM, EPROM, a flash drive, a hard drive and the like in a hardware configuration. The memory 140 may store various data for overall operations of the vehicle 100, such as programs for processing or controlling the controller 170”; i.e. Data stored in a vehicle control device are transmitted/received to/from another vehicle indicate bidirectional data communication with the communication unit).

	In regards to claim 9, the combination of Kim and Ferguson teaches The path providing device of claim 1, and Kim further teaches the plurality of layers (Kim: Para 308 “The ADAS MAP 1060 may include a first layer 1062 through a fourth layer 1068”) comprise at least one of a first layer including topology data(Kim: Para 309 “The first layer 1062 may include topology information.”), a second layer including advanced driver-assistance systems (ADAS) data layers (Kim: Para 310 “The second layer 1064 may include landmark information (for example, specific place information specified by a maker among a plurality of place information included in the map information) among information associated with the road”; i.e. ADAS map with layers of data would encompass advanced driver-assistance systems (ADAS) data layers), a third layer including high-density (HD) map data(Kim: Para 311 “The third layer 1066 may include highly detailed map information. The highly detailed MAP information may be referred to as an HD-MAP, and information associated with roads (for example, traffic light information, construction information, accident information) may be recorded in the lane unit.”), or a fourth layer including the dynamic information(Kim: Para 312 “The fourth layer 1068 may include dynamic information (for example, object information, pedestrian information, other vehicle information, etc.)”).

	In regards to claim 10, the combination of Kim and Ferguson teaches The path providing device of claim 1, and Ferguson further teaches the memory is further configured to store program instructions to be performed by the processor for determining or updating the optimal path(Ferguson: Para 20 “Components coupled to or included in the vehicle 100 may include a propulsion system 102, a sensor system 104, a control system 106, peripherals 108, a power supply 110, a computing device 111, and a user interface 112. The computing device 111 may include a processor 113, and a memory 114. The memory 114 may include instructions 115 executable by the processor 113, and may also store map data 116”; Para 40 “The navigation and pathing system 148 may be any system configured to determine a driving path for the vehicle 100. The navigation and pathing system 148 may additionally be configured to update the driving path dynamically while the vehicle 100 is in operation. In some examples, the navigation and pathing system 148 may be configured to incorporate data from the sensor fusion algorithm 144, the GPS module 126, and one or more predetermined maps so as to determine the driving path for the vehicle 100”).

As per claim 11, it recites A non-transitory memory device having stored thereon program instructions which, when executed by at least one processor, cause performance of operations for providing path information to a vehicle having limitations similar to those of claim 1 and therefore is rejected on the same basis. Ferguson further teaches A non-transitory memory device (Ferguson: Para 93 “The computer readable medium may also include non-transitory computer readable media such as computer-readable media that stores data for short periods of time like register memory, processor cache, and random access memory (RAM). The computer readable media may also include non-transitory computer readable media that stores program code and/or data for longer periods of time, such as secondary or persistent long term storage, like read only memory (ROM), optical or magnetic disks, compact-disc read only memory (CD-ROM), for example. The computer readable media may also be any other volatile or non-volatile storage systems. A computer readable medium may be considered a computer readable storage medium, for example, or a tangible storage device”) to perform the recited functions. 

As per claim 12, it recites a non-transitory memory device having limitations similar to those of claim 1 and therefore is rejected on the same basis. 

As per claim 13, it recites a non-transitory memory device having limitations similar to those of claim 2 and therefore is rejected on the same basis. 

As per claim 14, it recites a non-transitory memory device having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

As per claim 15, it recites a non-transitory memory device having limitations similar to those of claim 5 and therefore is rejected on the same basis. 

As per claim 18, it recites a non-transitory memory device having limitations similar to those of claim 8 and therefore is rejected on the same basis. 

As per claim 19, it recites a non-transitory memory device having limitations similar to those of claim 9 and therefore is rejected on the same basis. 

In regards to claim 20, the combination of Kim and Ferguson teaches The non-transitory memory device of claim 13, and Kim further teaches the first memory comprises a random access memory (RAM), and the second memory comprises a flash memory device(Kim: Para 230 “The memory 140 is electrically connected to the controller 170. The memory 140 may store basic data for units, control data for controlling operations of units and input/output data. The memory 140 may be a variety of storage devices, such as ROM, RAM, EPROM, a flash drive, a hard drive and the like in a hardware configuration. The memory 140 may store various data for overall operations of the vehicle 100, such as programs for processing or controlling the controller 170”).

Claim 6-7, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20170371349A1) in view of Ferguson (US20220197290A1) further in view of Huang (US20180173571A1).

In regards to claim 6, the combination of Kim and Ferguson teaches The path providing device of claim 2.
Yet the combination of Kim and Ferguson do not teach the second memory is divided into a plurality of storage spaces that are configured to store different types of data, each of the plurality of storage spaces being configured to store one of the plurality.
However, in the same field of endeavor, Huang teaches the second memory is divided into a plurality of storage spaces that are configured to store different types of data, each of the plurality of storage spaces being configured to store one of the plurality of layers (Huang: Fig. 5; Para 99 “FIG. 5 illustrates an exemplary arrangement of CNN parameters in a main memory or a random access memory (RAM) on a chip of the system. The space 501 as illustrated may be a contiguous space for storage of data associated with a CNN model. The data may be parameters to be used in a CNN system. The data may also comprise other data such as bias for a CNN system. A CNN may comprise one or more convolution layers”; Para 99 “Each contiguous region may correspond to a plurality of parameters associated with a layer. The contiguous region may have variable sizes determined by the total number of parameters of a layer”; Para 100 “the space within a contiguous region where data associated with a layer is stored may be divided into a number of slices”; i.e. Fig. 5 shows the plurality of storage spaces being configured to store one of the plurality of layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the path providing device of the combination of Kim and Ferguson with the feature of the second memory is divided into a plurality of storage spaces that are configured to store different types of data, each of the plurality of storage spaces being configured to store one of the plurality disclosed by Huang. One would be motivated to do so for the benefit of “Contiguous space may refer to a space on a memory without or with reduced unused space. Such type of data arrangement provides a data structure alignment with respect to a fixed region size as well as save total memory space for data storage” (Huang: Para 99).

In regards to claim 7, the combination of Kim, Ferguson,  and Huang teaches The path providing device of claim 6, and Huang further teaches the plurality of storage spaces of the second memory comprise:
	a first storage space configured to store a first type of data corresponding to a first layer among the plurality of layers; and
	a second storage space configured to store a second type of data corresponding to a second layer among the plurality of layers, the second layer being different from the first layer (Huang: Fig. 5 layer 1 & layer 2; Para 99 “Each contiguous region may correspond to a plurality of parameters associated with a layer. The contiguous region may have variable sizes determined by the total number of parameters of a layer”).

As per claim 16, it recites a non-transitory memory device having limitations similar to those of claim 6 and therefore is rejected on the same basis. 

As per claim 16, it recites a non-transitory memory device having limitations similar to those of claim 7 and therefore is rejected on the same basis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668